DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a semiconductor device comprising: an oxide semiconductor layer including a channel formation region; a first conductive layer below the oxide semiconductor layer; a second conductive layer over the oxide semiconductor layer; a third conductive layer electrically connected to the oxide semiconductor layer; a fourth conductive layer electrically connected to the oxide semiconductor layer, wherein the first conductive layer and the channel formation region overlap with each other, wherein the second conductive layer and the channel formation region overlap with each other, wherein the second conductive layer is formed in contact with a same layer as the third conductive layer and the fourth conductive layer, wherein each of the second conductive layer, the third conductive layer and the fourth conductive layer includes a first layer and a second layer over the first layer, wherein the first layer includes molybdenum and titanium, and wherein the second layer includes copper.  The closest prior art Yagi et al. (US 2010/0176381) discloses an oxide semiconductor layer including a channel formation region; a first conductive layer below the oxide semiconductor layer, the first conductive layer including a region overlapping with the channel formation region with a first insulating layer interposed therebetween, a second conductive layer over the oxide semiconductor layer, the second conductive layer including a region overlapping with the channel formation region with a second insulating layer interposed therebetween, and third and fourth conductive layers each electrically connected to the oxide semiconductor layer.  An analogous prior art Takatoku (US 8,144,102) teaches wherein the second conductive layer and the third and fourth conductive layers are formed in contact with a same layer.  However, none of the cited prior art teach or suggest alone or in combination the limitations of wherein each of the second conductive layer, the third conductive layer and the fourth conductive layer includes a first layer and a second layer over the first layer, wherein the first layer includes molybdenum and titanium, and wherein the second layer includes copper.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628